822 F.2d 510
Philip LANDRY, Petitioner-Appellant,v.Judge J. Robert HOEPFNER and William Guste, Jr., AttorneyGeneral, State of Louisiana, Respondents-Appellees.
No. 85-3784.
United States Court of Appeals,Fifth Circuit.
July 9, 1987.

Mark McTernan, McTernan, Parr & Rumage, New Orleans, La., for petitioner-appellant.
Dorothy A. Pendergast, Asst. Dist. Atty., Research & Appeals, Gretna, La., for respondents-appellees.
Rene I. Salomon, Asst. Atty. Gen., Baton Rouge, La., for amicus-Da's.
E. Pete Adams, Executive Director, La. Dist. Attys. Assoc., Inc., Baton Rouge, La., for amicus-Exec. Dir. La. Da's Assoc.
Appeal from the United States District Court for the Eastern District of Louisiana;  Patrick E. Carr, District Judge.
ON PETITION FOR REHEARING AND ON SUGGESTION FOR REHEARING EN BANC
(Opinion June 3, 1987, 5 Cir., 1987, 818 F.2d 1169)
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL, and JONES, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.